


Exhibit 10.14

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES

 

METABOLIX, INC.

 

Name of Grantee:

 

Joseph Shaulson

 

 

 

No. of Restricted Stock Units:

 

600,000

 

 

 

Grant Date:

 

January 2, 2014

 

Metabolix, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above. 
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.01per share (the “Stock”) of the Company (subject to appropriate adjustment
in the event of any stock split, stock dividend, combination or other similar
recapitalization with respect to the Stock).

 

1.                                      Defined Terms.  The following terms
shall be defined as set forth below:

 

(a)                                 “Agreement Term” has the meaning ascribed to
it in the Employment Agreement.

 

(b)                                 “Cause” has the meaning ascribed to it in
the Employment Agreement.

 

(c)                                  “Change of Control” has the meaning
ascribed to it in the Employment Agreement.

 

(d)                                 “Committee” shall mean the compensation
committee of the Board of Directors of the Company or a similar committee
performing the functions of the compensation committee and which is comprised of
not less than two non-employee directors who are independent.

 

(e)                                  “Employment Agreement” shall mean the
Employment Agreement dated as of December 19, 2013 by and between the Company
and the Grantee.

 

(f)                                   “Fair Market Value” of Stock on any given
date means the fair market value of the Stock determined in good faith by the
Committee; provided, however, that if the Stock is admitted to quotation on the
National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), NASDAQ National System or a national securities exchange, the
determination shall be made by reference to market quotations.  If there are no
market quotations for such date, the determination shall be made by reference to
the last date preceding such date for which there are market quotations.

 

(g)                                  “Good Reason” has the meaning ascribed to
it in the Employment Agreement.

 

--------------------------------------------------------------------------------


 

(h)                                 “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.

 

2.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee.  Any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 3 of this Agreement, (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of this Agreement and (iii) there is an
effective registration statement registering any such shares of Stock under the
Securities Act (or the Grantee has obtained an opinion of counsel stating that
registration under the Securities Act is not required).

 

3.                                      Vesting of Restricted Stock Units. 
Subject to Paragraphs 4 and 5 below, the restrictions and conditions of
Paragraph 2 of this Agreement shall lapse on the vesting date or dates specified
in the following schedule so long as the Grantee remains an employee of the
Company on such Dates.  If a series of vesting dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.  Vesting of
the Restricted Stock Units issued pursuant to this Award will be triggered with
respect to the number of Restricted Stock Units set forth on Exhibit A attached
hereto upon (A) the Stock attaining certain price levels as set forth on
Exhibit A based on the average closing price of the Stock on NASDAQ (or such
other exchange or trading market as may be applicable from time to time) over
any ten consecutive trading date period (each a “Stock Price Vesting Target”)
and/or (B) the good faith determination by the Board of Directors of the Company
or its executive committee that the Company has secured firm and commercially
reasonable contracts representing $25 million of annual revenue and has
established the supply chain needed to perform under such contracts (the
“Revenue Vesting Target”).  Once vesting of a specified number of Restricted
Stock Units issued pursuant to this Award has been triggered by attaining a
Stock Price Vesting Target or the Revenue Vesting Target, then twenty-five
percent (25%) of the Restricted Stock Units triggered for vesting shall vest on
the first anniversary of the date such Restricted Stock Units were triggered for
vesting (each such date, the “Vesting Trigger Date”), twenty-five percent (25%)
of the Restricted Stock Units triggered for vesting shall vest on the second
anniversary of the Vesting Trigger Date and the remaining 50% of the Restricted
Stock Units triggered for vesting shall vest on the third anniversary of the
Vesting Trigger Date.  To the extent vesting of the Restricted Stock Units
issued pursuant to this Award have not been triggered by January 2, 2016, they
will be forfeited and such Restricted Stock Units will vest under any
circumstances.

 

The Committee may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4.                                      Termination of Employment.  If the
Grantee’s employment with the Company is terminated, the vesting of the
Restricted Stock Units shall be treated as set forth below.

 

(a)                                 Termination Due to Non-Renewal of Employment
Agreement.  If the Company chooses not to renew the Employment Agreement and the
Grantee’s employment terminates upon or promptly after the expiration of the
Agreement Term due to such non-renewal, then regardless of such termination and
regardless of any terms of this Award to the contrary, the

 

2

--------------------------------------------------------------------------------


 

vesting of all unvested Restricted Stock Units shall continue as scheduled;
provided, however, that the Grantee executes a release of claims in accordance
with the terms of the Employment Agreement and does not revoke such release of
claims.

 

(b)                                 Termination Due to Death or Disability.  If
the Grantee’s employment terminates by reason of his death or Disability,
regardless of such termination and regardless of any terms of this Award to the
contrary, the vesting of all unvested Restricted Stock Units shall continue as
scheduled.

 

(c)                                  Termination Without Cause or for Good
Reason.  If the Grantee’s employment is terminated by the Company without Cause
or by the Grantee for Good Reason, then regardless of such termination and
regardless of any terms of this Award to the contrary, the vesting of all
unvested Restricted Stock Units shall continue as scheduled; provided, however,
that the Grantee executes a release of claims in accordance with the terms of
the Employment Agreement and does not revoke such release of claims.

 

(d)                                 Other Termination.  If the Grantee’s
employment terminates for any reason other than as set forth above, and unless
otherwise determined by the Committee, all unvested Restricted Stock Units shall
terminate immediately and be of no further force and effect.

 

5.                                      Change of Control.  In the event of a
Change of Control, all unvested Restricted Stock Units shall immediately become
fully vested.

 

6.                                      Issuance of Shares of Stock.  Promptly
following each vesting date, the Company shall issue to the Grantee the number
of shares of Stock equal to the aggregate number of Restricted Stock Units that
have vested pursuant to Paragraphs 3, 4 or 5 of this Agreement on such date
(subject to appropriate adjustment in the event of any stock split, stock
dividend, combination or other similar recapitalization with respect to such
Stock).

 

7.                                      Powers of the Committee.  The Committee
shall have the power and authority to accelerate at any time the exercisability
or vesting of all or any Restricted Stock Units.

 

8.                                      Tax Withholding.  Promptly following
each vesting date, the Grantee shall pay to the Company, elect to have shares of
Stock withheld by the Company, or make other arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such vesting.  In the absence of such payment or
arrangement, the Company shall have the authority to cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by withholding
from shares of Stock to be issued to the Grantee a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the minimum withholding
amount due.

 

9.                                      Section 409A of the Code.   Anything in
this Agreement to the contrary notwithstanding, if at the time of the Grantee’s
separation from service within the meaning of Section 409A of the Code, the
Company determines that Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any shares of Stock
that the Grantee becomes entitled to under this Agreement on account of the
Grantee’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such benefit shall not be payable and such
benefit shall not be

 

3

--------------------------------------------------------------------------------


 

provided until the date that is the earlier of (A) six months and one day after
the Grantee’s separation from service, or (B) the Grantee’s death; provided,
further, that if the vesting of any Restricted Stock Units shall continue as
scheduled after the Grantee’s separation from service, such unvested Restricted
Stock Units shall also be treated in the same manner such that any shares of
Stock issuable upon the vesting of such Restricted Stock Units shall not be
issued until the date that is the earlier of (C) six months and one day after
the Grantee’s separation from service, or (D) the Grantee’s death.

 

10.                               No Obligation to Continue Employment.  The
Company is not obligated by or as a result of this Agreement to continue the
Grantee in employment and this Agreement shall not interfere in any way with the
right of the Company to terminate the employment of the Grantee at any time.

 

11.                               Integration.  This Agreement and the
Employment Agreement constitute the entire agreement between the parties with
respect to this Award and supersede all prior agreements and discussions between
the parties concerning such subject matter. In the event of any inconsistency
between this Agreement and the Employment Agreement, the terms of the Employment
Agreement shall prevail.

 

12.                               Data Privacy Consent.  In order to administer
this Agreement and to implement or structure future equity grants, the Company,
its subsidiaries and affiliates and certain agents thereof (together, the
“Relevant Companies”) may process any and all personal or professional data,
including but not limited to Social Security or other identification number,
home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

 

13.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

 

METABOLIX, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph D. Hill

 

 

Title: CFO

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

Dated:

March 24, 2014

 

/s/ Joseph Shaulson

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

Joseph Shaulson

 

 

39 Very Merry Road

 

 

Stamford, CT 06903

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Price Levels / Target

 

# of Restricted Stock Units that will begin to vest

If the Company’s stock trades at $3 per share for ten consecutive trading days

 

150,000

 

 

 

If the Company’s stock trades at $4 per share for ten consecutive trading days

 

150,000

 

 

 

If the Company’s stock trades at $5 per share for ten consecutive trading days

 

150,000

 

 

 

If the Company’s stock trades at $6 per share for ten consecutive trading days

 

150,000

 

 

 

If the Company reaches the Revenue Vesting Target

 

Vesting begins on 100% of the Restricted Stock Units that have not already been
triggered by attainment of Stock Price Vesting Targets

 

--------------------------------------------------------------------------------
